Exhibit 10.3

 

CUSTODIAN AGREEMENT

 

This Agreement, dated as of September 27, 2010, is by and between NUVEEN
DIVERSIFIED COMMODITY FUND, a Delaware statutory trust (the “Trust”), and STATE
STREET BANK and TRUST COMPANY, a Massachusetts trust company (the “Custodian”).

 

WHEREAS, the Trust has selected and desires to retain the Custodian to act as
custodian of Trust assets, and the Custodian is willing to provide such services
to the Trust upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:

 

Section 1.                         Employment of Custodian and Property to be
Held by It

 

The Trust hereby employs the Custodian as the custodian of its assets, including
securities which the Trust desires to be held in places within the United States
(“domestic securities”) and securities it desires to be held outside the United
States (“foreign securities”). The Custodian shall not be responsible for any
property of the Trust which is not received by it or which is delivered out in
accordance with Proper Instructions (as such term is defined in Section 6
hereof) including, without limitation, Trust property (i) held by brokers,
private bankers or other entities on behalf of the Trust, (ii) held by Special
Sub-Custodians (as such term is defined in Section 4 hereof), (iii) held by
entities which have advanced monies to or on behalf of the Trust and which have
received Trust property as security for such advance(s), or (iv) delivered or
otherwise removed from the custody of the Custodian pursuant to Special
Instructions (as such term is defined in Section 6 hereof).  With respect to
uncertificated shares of or other interests (“Underlying Shares”) in collective
investment vehicles including, inter alia, registered investment companies
(“Underlying Funds”), the holding of confirmation statements which identify such
Underlying Shares as being recorded in the Custodian’s name (or in the name of a
nominee of the Custodian) for the benefit of the Trust, shall be deemed custody
for purposes of this Agreement.

 

Upon receipt of Proper Instructions, the Custodian shall from time to time
employ one or more sub-custodians located in the United States, provided that
the Custodian shall have no more or less responsibility or liability to the
Trust on account of any actions or omissions of any sub-custodian so employed
than any such sub-custodian has to the Custodian.  The Custodian may employ as
sub-custodians for the Trust’s securities and other assets the foreign banking
institutions and foreign securities depositories designated in Schedule A hereto
(as amended by the Custodian from time to time by its delivery to the Trust of
an updated Schedule A).

 

--------------------------------------------------------------------------------


 

Section 2.                         Duties of the Custodian with Respect to
Property of the Trust to be Held in the United States

 

2.1                                                              Holding
Securities.  The Custodian shall hold and segregate for the account of the Trust
all non-cash property, to be held by it in the United States, including all
domestic securities owned by the Trust, other than (a) securities which are
maintained pursuant to Section 2.8 in a clearing agency which acts as a
securities depository or in a book-entry system authorized by the U.S.
Department of the Treasury and certain federal agencies (each, a “U.S.
Securities System”) and (b) Underlying Shares owned by the Trust which are
maintained pursuant to Section 2.10 hereof in an account with State Street Bank
and Trust Company or such other entity which may from time to time act as a
transfer agent, registrar, corporate secretary, general partner or other
relevant third party for the Underlying Funds and with respect to which the
Custodian is provided with Proper Instructions (the “Underlying Transfer
Agent”).

 

2.2                                                              Delivery of
Securities.  The Custodian shall release and deliver domestic securities owned
by the Trust held by the Custodian, in a U.S. Securities System account of the
Custodian or in an account at the Underlying Transfer Agent, only upon receipt
of Proper Instructions, which may be continuing instructions when deemed
appropriate by the parties, and only in the following cases:

 

1)                                             Upon sale of such securities for
the account of the Trust and receipt of payment therefor;

 

2)                                              Upon the receipt of payment in
connection with any repurchase agreement related to such securities entered into
by the Trust;

 

3)                                              In the case of a sale effected
through a U.S. Securities System, in accordance with the provisions of
Section 2.8 hereof;

 

4)                                              To the depository agent in
connection with tender or other similar offers for portfolio securities of the
Trust;

 

5)                                              To the issuer thereof or its
agent when such securities are called, redeemed, retired or otherwise become
payable; provided that, in any such case, the cash or other consideration is to
be delivered to the Custodian;

 

6)                                              To the issuer thereof, or its
agent, for transfer into the name of the Trust or into the name of any nominee
or nominees of the Custodian or into the name or nominee name of any agent
appointed pursuant to Section 2.7 or into the name or nominee name of any
sub-custodian appointed pursuant to Section 1; or for exchange for a different
number of bonds, certificates or other evidence representing the same aggregate
face amount or number of units; provided,  that, in any such case, the new
securities are to be delivered to the Custodian;

 

7)                                              Upon the sale of such securities
for the account of the Trust, to the broker or its clearing agent, against a
receipt, for examination in accordance with “street delivery” custom; provided
that in any such case, the Custodian shall have no

 

2

--------------------------------------------------------------------------------


 

responsibility or liability for any loss arising from the delivery of such
securities prior to receiving payment for such securities except as may arise
from the Custodian’s own gross negligence or willful misconduct;

 

8)                                              For exchange or conversion
pursuant to any plan of merger, consolidation, recapitalization, reorganization
or readjustment of the securities of the issuer of such securities, or pursuant
to provisions for conversion contained in such securities, or pursuant to any
deposit agreement; provided that, in any such case, the new securities and cash,
if any, are to be delivered to the Custodian;

 

9)                                              In the case of warrants, rights
or similar securities, the surrender thereof in the exercise of such warrants,
rights or similar securities or the surrender of interim receipts or temporary
securities for definitive securities; provided that, in any such case, the new
securities and cash, if any, are to be delivered to the Custodian;

 

10)                                        For delivery in connection with any
loans of securities made by the Trust, (a) against receipt of collateral as
agreed upon from time to time by the Trust, except that in connection with any
loans for which collateral is to be credited to the Custodian’s account in the
book-entry system authorized by the U.S. Department of the Treasury, the
Custodian will not be held liable or responsible for the delivery of securities
owned by the Trust prior to the receipt of such collateral or (b) to the lending
agent, or the lending agent’s custodian, in accordance with Proper Instructions
(which may not provide for the receipt by the Custodian of collateral therefor)
agreed upon from time to time by the Custodian and the Trust;

 

11)                                        For delivery as security in
connection with any borrowing by the Trust requiring a pledge of assets by the
Trust;

 

12)                                        For delivery in accordance with the
provisions of any agreement among the Trust, the Custodian and a broker-dealer
which is a member of The Financial Regulatory Authority (“FINRA”), relating to
compliance with the rules of The Options Clearing Corporation and of any
registered national securities exchange, or of any similar organization or
organizations, regarding escrow or other arrangements in connection with
transactions by the Trust;

 

13)                                        For delivery in accordance with the
provisions of any agreement among the Trust, the Custodian, and a Futures
Commission Merchant registered under the Commodity Exchange Act, relating to
compliance with the rules of the Commodity Futures Trading Commission (“CFTC”)
and/or any contract market, or any similar organization or organizations,
regarding account deposits in connection with transactions by the Trust;

 

3

--------------------------------------------------------------------------------


 

14)                                        Upon the sale or other delivery of
such investments (including, without limitation, to one or more (a) Special
Sub-Custodians or (b) additional custodians appointed by the Trust, and
communicated to the Custodian from time to time via a writing duly executed by
an authorized officer of Nuveen Commodities Asset Management, LLC, acting as the
manager of the Trust (the “Manager”), for the purpose of engaging in repurchase
agreement transaction(s), each a “Repo Custodian”), and prior to receipt of
payment therefor, if any, as set forth in written Proper Instructions (such
delivery in advance of payment, along with payment in advance of delivery made
in accordance with Section 2.6(7), as applicable, shall each be referred to
herein as a “Free Trade”), provided that such Proper Instructions shall set
forth (a) the securities of the Trust to be delivered and (b) the person(s) to
whom delivery of such securities shall be made;

 

15)                                        Upon receipt of instructions from the
transfer agent or registrar of the Trust, if any (“Transfer Agent”), or from the
Trust, if there is no such Transfer Agent, for delivery to such Transfer Agent
or to holders of Shares in connection with distributions in kind, in
satisfaction of requests by holders of Shares for withdrawal of their Shares;

 

16)                                        In the case of a sale processed
through the Underlying Transfer Agent of Underlying Shares, in accordance with
Section 2.10 hereof;

 

17)                                        For delivery as initial or variation
margin in connection with futures or options on futures contracts entered into
by the Trust; and

 

18)                                        For any other purpose, but only upon
receipt of Proper Instructions specifying (a) the securities to be delivered and
(b) the person(s) to whom delivery of such securities shall be made.

 

2.3                                                              Registration of
Securities.  Domestic securities held by the Custodian (other than bearer
securities) shall be registered in the name of the Trust or in the name of any
nominee of the Trust or of any nominee of the Custodian which nominee shall be
assigned exclusively to the Trust, unless the Trust has authorized in writing
the appointment of a nominee to be used in common with other investment
companies or funds having the same investment adviser as the Trust, or in the
name or nominee name of any agent appointed pursuant to Section 2.7 or in the
name or nominee name of any sub-custodian appointed pursuant to Section 1.  All
securities accepted by the Custodian on behalf of the Trust under the terms of
this Agreement shall be in “street name” or other good delivery form.  If,
however, the Trust directs the Custodian to maintain securities in “street
name”, the Custodian shall utilize its best efforts only to timely collect
income due the Trust on such securities and to notify the Trust on a best
efforts basis only of relevant corporate actions including, without limitation,
pendency of calls, maturities, tender or exchange offers.

 

4

--------------------------------------------------------------------------------


 

2.4                                                              Bank Accounts. 
The Custodian shall open and maintain a separate bank account or accounts in the
United States in the name of the Trust, subject only to draft or order by the
Custodian acting pursuant to the terms of this Agreement, and shall hold in such
account or accounts, subject to the provisions hereof, all cash received by it
from or for the account of the Trust.  Funds held by the Custodian for the Trust
may be deposited by it to its credit as Custodian in the banking department of
the Custodian or in such other banks or trust companies as it may in its
discretion deem necessary or desirable. Such funds shall be deposited by the
Custodian in its capacity as Custodian and shall be withdrawable by the
Custodian only in that capacity.

 

2.5                                                              Collection of
Income.  Except with respect to Trust property released and delivered pursuant
to Section 2.2(14) or purchased pursuant to Section 2.6(7), and subject to the
provisions of Section 2.3, the Custodian shall collect on a timely basis all
income and other payments with respect to registered domestic securities held
hereunder to which the Trust shall be entitled either by law or pursuant to
custom in the securities business, and shall collect on a timely basis all
income and other payments with respect to bearer domestic securities if, on the
date of payment by the issuer, such securities are held by the Custodian or its
agent thereof and shall credit such income, as collected, to the Trust’s
custodian account.  Without limiting the generality of the foregoing, the
Custodian shall detach and present for payment all coupons and other income
items requiring presentation as and when they become due and shall collect
interest when due on securities held hereunder.  Income due the Trust on
domestic securities loaned pursuant to the provisions of Section 2.2(10) shall
be the responsibility of the Trust.  The Custodian will have no duty or
responsibility in connection therewith, other than to provide the Trust with
such information or data as may be necessary to assist the Trust in arranging
for the timely delivery to the Custodian of the income to which the Trust is
properly entitled.

 

2.6                                                              Payment of
Trust Monies.  Upon receipt of Proper Instructions, which may be continuing
instructions when deemed appropriate by the parties, the Custodian shall pay out
monies of the Trust in the following cases only:

 

1)                                              Upon the purchase of domestic
securities, options, futures contracts, forward contracts or options on futures
contracts for the account of the Trust but only (a) against the delivery of such
securities, or evidence of title to such options, futures contracts, forward
contracts or options on futures contracts, to the Custodian (or any bank,
banking firm or trust company doing business in the United States or abroad as a
custodian and has been designated by the Custodian as its agent for this
purpose) registered in the name of the Trust or in the name of a nominee of the
Custodian referred to in Section 2.3 hereof or in proper form for transfer;
(b) in the case of a purchase effected through a U.S. Securities System, in
accordance with the conditions set forth in Section 2.8 hereof; (c) in the case
of a purchase of Underlying Shares, in accordance with the conditions set forth
in Section 2.10 hereof; or (d) in the case of repurchase agreements entered into
between the Trust and the Custodian, or

 

5

--------------------------------------------------------------------------------


 

another bank, or a broker-dealer which is a member of FINRA, (i) against
delivery of the securities either in certificated form or through an entry
crediting the Custodian’s account at the Federal Reserve Bank with such
securities or (ii) against delivery of the receipt evidencing purchase by the
Trust of securities owned by the Custodian along with written evidence of the
agreement by the Custodian to repurchase such securities from the Trust; or
(e) for transfer to a time deposit account of the Trust in any bank, whether
domestic or foreign or any savings and loan; such transfer may be effected prior
to receipt of a confirmation from a broker and/or the applicable bank or savings
and loan pursuant to Proper Instructions from the Trust as defined in Section 6
herein;

 

2)                                              In connection with conversion,
exchange or surrender of securities owned by the Trust as set forth in
Section 2.2 hereof;

 

3)                                              For the payments in connection
with withdrawal from the Trust by holders of Shares as set forth in Section 5
hereof;

 

4)                                              For the payment of any expense
or liability incurred by the Trust, including but not limited to the following
payments for the account of the Trust:  interest, taxes, management, accounting,
Transfer Agent and legal fees, and operating expenses of the Trust whether or
not such expenses are to be in whole or part capitalized or treated as deferred
expenses;

 

5)                                              For the payment of any
distributions by the Trust;

 

6)                                              For payment of the amount of
dividends received in respect of securities sold short;

 

7)                                              Upon the purchase of domestic
investments including, without limitation, repurchase agreement transactions
involving delivery of Trust monies to Repo Custodian(s), and prior to receipt of
such investments, if any, as set forth in written Proper Instructions (such
payment in advance of delivery, along with delivery in advance of payment made
in accordance with Section 2.2(14), as applicable, shall each be referred to
herein as a “Free Trade”), provided that such Proper Instructions shall also set
forth (a) the amount of such payment and (b) the person(s) to whom such payment
is made;

 

8)                                              For delivery as initial or
variation margin in connection with futures or options on futures contracts
entered into by the Trust;

 

9)                                              For delivery in accordance with
the provisions of any agreement among the Trust, the Custodian and a
broker-dealer which is a member of FINRA, relating to compliance with the margin
regulations of the Board of Governors of the Federal Reserve System, the
rules of The Options Clearing

 

6

--------------------------------------------------------------------------------


 

Corporation and of any registered national securities exchange, or of any
similar organization or organizations, regarding escrow, margin, or other
arrangements in connection with transactions by the Trust; and

 

10)                                        For any other purpose, but only upon
receipt of Proper Instructions specifying (a) the amount of such payment and
(b) the person(s) to whom such payment is to be made.

 

2.7                                                              Appointment of
Agents.  The Custodian may at any time or times in its discretion appoint (and
may at any time remove) any other bank or trust company to act as a custodian,
as its agent to carry out such of the provisions of this Section 2 as the
Custodian may from time to time direct; provided, however, that the appointment
of any agent shall not relieve the Custodian of its responsibilities or
liabilities hereunder; and provided further, that, in the case of an agent
maintaining records listed on Schedule A of the Commodity Futures Trading
Commission acknowledgment attached as Exhibit A hereto, the Custodian shall only
appoint such agent once an acknowledgment substantially in the form of Exhibit A
executed by the agent has been filed by the Trust with the Commodity Futures
Trading Commission.  The Underlying Transfer Agent shall not be deemed an agent
or sub-custodian of the Custodian for purposes of this Section 2.7 or any other
provision of this Agreement.

 

2.8                                                              Deposit of
Trust Assets in U.S. Securities Systems.  The Custodian may deposit and/or
maintain domestic securities owned by the Trust in a U.S. Securities System in
accordance with applicable Federal Reserve Board and Securities and Exchange
Commission rules and regulations, if any, and to the extent applicable hereto.

 

2.9                                                              Segregated
Account.  The Custodian shall upon receipt of Proper Instructions establish and
maintain a segregated account or accounts for and on behalf of the Trust, into
which account or accounts may be transferred cash and/or securities, including
securities maintained in an account by the Custodian pursuant to Section 2.8
hereof, (a) in accordance with the provisions of any agreement among the Trust,
the Custodian and a broker-dealer which is a member of FINRA (or any Futures
Commission Merchant registered under the Commodity Exchange Act), relating to
compliance with the rules of The Options Clearing Corporation and of any
registered national securities exchange (or the CFTC or any registered contract
market), or of any similar organization or organizations, regarding escrow or
other arrangements in connection with transactions by the Trust, (b) for
purposes of segregating cash or government securities in connection with options
purchased, sold or written by the Trust or commodity futures contracts or
options thereon purchased or sold by the Trust, and (c) for any other purpose in
accordance with Proper Instructions.

 

2.10                                                        Deposit of
Underlying Shares with the Underlying Transfer Agent.  Underlying Shares
beneficially owned by the Trust shall be deposited and/or maintained in an
account or accounts maintained with an Underlying Transfer Agent and the
Custodian’s only responsibilities with respect thereto shall be limited to the
following:

 

7

--------------------------------------------------------------------------------


 

1)                                              Upon receipt of a confirmation
or statement from an Underlying Transfer Agent that such Underlying Transfer
Agent is holding or maintaining Underlying Shares in the name of the Custodian
(or a nominee of the Custodian) for the benefit of the Trust, the Custodian
shall identify by book-entry that such Underlying Shares are being held by it as
custodian for the benefit of the Trust.

 

2)                                              In respect of the purchase of
Underlying Shares for the account of the Trust, upon receipt of Proper
Instructions, the Custodian shall pay out monies of the Trust as so directed,
and record such payment from the account of the Trust on the Custodian’s books
and records.

 

3)                                              In respect of the sale or
redemption of Underlying Shares for the account of the Trust, upon receipt of
Proper Instructions, the Custodian shall transfer such Underlying Shares as so
directed, record such transfer from the account of the Trust on the Custodian’s
books and records and, upon the Custodian’s receipt of the proceeds therefor,
record such payment for the account of the Trust on the Custodian’s books and
records.

 

The Custodian shall not be liable to the Trust for any loss or damage to the
Trust resulting from the maintenance of Underlying Shares with Underlying
Transfer Agent except for losses resulting directly from the fraud, gross
negligence or willful misconduct of the Custodian or any of its agents or of any
of its or their employees.

 

2.11                                                        Ownership
Certificates for Tax Purposes.  The Custodian shall execute ownership and other
certificates and affidavits for all federal and state tax purposes in connection
with receipt of income or other payments with respect to domestic securities of
the Trust held by it and in connection with transfers of such securities.

 

2.12                                                        Proxies.  Except
with respect to property released and delivered pursuant to Section 2.2(14), or
purchased pursuant to Section 2.6(7), the Custodian shall, with respect to the
domestic securities held hereunder, cause to be promptly executed by the
registered holder of such securities, if the securities are registered otherwise
than in the name of the Trust or a nominee of the Trust, all proxies, without
indication of the manner in which such proxies are to be voted, and shall
promptly deliver to the Trust such proxies, all proxy soliciting materials and
all notices relating to such securities.

 

2.13                                                        Communications
Relating to Trust Securities.                   Except with respect to property
released and delivered pursuant to Section 2.2(14), or purchased pursuant to
Section 2.6(7), and subject to the provisions of Section 2.3, the Custodian
shall transmit promptly to the Trust all written information (including, without
limitation, pendency of calls and maturities of domestic securities and
expirations of rights in connection therewith and notices of exercise of call
and put options written by the Trust and the maturity of futures contracts
purchased or sold by the Trust) received by the

 

8

--------------------------------------------------------------------------------


 

Custodian from issuers of the domestic securities being held for the Trust.  
With respect to tender or exchange offers, the Custodian shall transmit promptly
to the Trust all written information received by the Custodian from issuers of
the securities whose tender or exchange is sought and from the party (or its
agents) making the tender or exchange offer.  The Custodian shall not be liable
for any untimely exercise of any tender, exchange or other right or power in
connection with domestic securities or other property of the Trust at any time
held by it unless (i) the Custodian is in actual possession of such domestic
securities or property and (ii) the Custodian receives Proper Instructions with
regard to the exercise of any such right or power, and both (i) and (ii) occur
at least three business days prior to the date on which the Custodian is to take
action to exercise such right or power.  The Custodian shall also transmit
promptly to the Trust all written information received by the Custodian
regarding any class action or other litigation in connection with securities or
other assets issued in the United States and then held, or previously held,
during the term of this Agreement by the Custodian for the account of the Trust,
including, but not limited to, opt-out notices and proof-of-claim forms. For
avoidance of doubt, upon and after the effective date of any termination of this
Agreement, the Custodian shall have no responsibility to so transmit any
information under this Section 2.13.

 

2.14                                                        Reports to Trust by
Independent Public Accountants.  The Custodian shall provide the Trust, at such
times as the Trust may reasonably require, with reports by independent public
accountants on the accounting system, internal accounting control and procedures
for safeguarding securities, futures contracts and options on futures contracts,
including domestic securities deposited and/or maintained in a U.S. Securities
System, relating to the services provided by the Custodian under this Agreement;
such reports shall be of sufficient scope and in sufficient detail, as may
reasonably be required by the Trust to provide reasonable assurance that any
material inadequacies would be disclosed by such examination, and, if there are
no such inadequacies, the reports shall so state.

 

Section 3.                         Duties of the Custodian with Respect to
Property of the Trust to be Held Outside of the United States

 

3.1                                                              Appointment of
Foreign Sub-Custodians.  The Trust hereby authorizes and instructs the Custodian
to employ as sub-custodians for the Trust’s securities and other assets
maintained outside the United States the foreign banking institutions and
foreign securities depositories designated on Schedule A hereto (“foreign
sub-custodians”).

 

3.2                                                              Foreign
Securities Systems.  Except as may otherwise be agreed upon in writing by the
Custodian and the Trust, assets of the Trust shall be maintained in a clearing
agency which acts as a securities depository or in a book-entry system for the
central handling of securities located outside the United States (each, a
“Foreign Securities System”) only through arrangements implemented by the
foreign banking institutions serving as sub-custodians pursuant to the terms
hereof (Foreign Securities Systems and U.S. Securities Systems are collectively
referred to herein as the “Securities Systems”). 

 

9

--------------------------------------------------------------------------------


 

Where possible, such arrangements shall include entry into agreements containing
the provisions set forth in Section 3.4 hereof.

 

3.3                                                              Holding
Securities.  The Custodian may hold foreign securities and other non-cash
property for all of its customers, including the Trust, with a foreign
sub-custodian in a single account that is identified as belonging to the
Custodian for the benefit of its customers; provided, however, that (a) the
records of the Custodian with respect to foreign securities and other non-cash
property of the Trust which are maintained in such account shall identify by
book-entry those foreign securities and other non-cash property belonging to the
Trust and (b) the Custodian shall require that foreign securities and other
non-cash property so held by the foreign sub-custodian be held separately from
any assets of the foreign sub-custodian or of others.

 

3.4                                                              Agreements with
Foreign Banking Institutions.  The Custodian shall use commercially reasonable
efforts to require that each agreement with a foreign banking institution
employed as a foreign sub-custodian shall provide that:  (a) the Trust’s assets
will not be subject to any right, charge, security interest, lien or claim of
any kind in favor of the foreign banking institution or its creditors or agent,
except a claim of payment for their safe custody or administration or, in the
case of cash deposits, liens or rights in favor of creditors of the foreign
banking institution arising under bankruptcy, insolvency or similar laws;
(b) beneficial ownership of the Trust’s assets will be freely transferable
without the payment of money or value other than for custody or administration;
(c) adequate records will be maintained identifying the assets as belonging to
the Trust; (d) officers of or auditors employed by, or other representatives of
the Manager or the Trust, including to the extent permitted under applicable law
the independent public accountants for the Trust, will be given access to the
books and records of the foreign banking institution relating to its actions
under its agreement with the Custodian; and (e) assets of the Trust held by the
foreign sub-custodian will be subject only to the instructions of the Custodian
or its agents.

 

3.5                                                              Access of
Independent Accountants of the Trust.  Upon request of the Trust, the Custodian
will use commercially reasonable efforts to arrange for the independent
accountants of the Trust to be afforded access to the books and records of any
foreign banking institution employed as a foreign sub-custodian insofar as such
books and records relate to the performance of such foreign banking institution
under its agreement with the Custodian.

 

3.6                                                              Reports by
Custodian.  The Custodian will supply to the Trust from time to time, as
mutually agreed upon, statements in respect of the securities and other assets
of the Trust held by foreign sub-custodians, including but not limited to an
identification of entities having possession of the Trust’s foreign securities
and other assets and advices or notifications of any transfers of securities to
or from each custodial account maintained by a foreign banking institution for
the Custodian on behalf of the Trust indicating, as to foreign securities
acquired for the Trust, the identity of the entity having physical possession of
such securities.

 

10

--------------------------------------------------------------------------------


 

3.7                                                              Transactions in
Foreign Custody Account.

 

(a) Except as otherwise provided in paragraph (b) of this Section 3.7, the
provision of Sections 2.2 and 2.6 of this Agreement shall apply, mutatis
mutandis to the foreign securities of the Trust held outside the United States
by foreign sub-custodians.

 

(b) Notwithstanding any provision of this Agreement to the contrary, settlement
and payment for foreign securities received for the account of the Trust and
delivery of foreign securities maintained for the account of the Trust may be
effected in accordance with the customary established securities trading or
securities processing practices and procedures in the jurisdiction or market in
which the transaction occurs, including, without limitation, delivering foreign
securities to the purchaser thereof or to a dealer therefor (or an agent for
such purchaser or dealer) against a receipt with the expectation of receiving
later payment for such securities from such purchaser or dealer.

 

(c) The foreign securities maintained in the custody of a foreign sub-custodian
(other than bearer securities) shall be registered in the name of the Trust or
in the name of the Custodian or in the name of any foreign sub-custodian or in
the name of any nominee of the foregoing, and the Trust agrees to hold any such
nominee harmless from any liability as a holder of record of such foreign
securities.  The Custodian or a foreign sub-custodian shall not be obligated to
accept securities on behalf of the Trust under the terms of this Agreement
unless the form of such securities and the manner in which they are delivered
are in accordance with reasonable market practice.

 

3.8                                                              Liability for
Foreign Sub-Custodians.  The Custodian shall be liable for the acts or omissions
of a foreign sub-custodian to the same extent as set forth with respect to
sub-custodians generally in this Agreement and, regardless of whether assets are
maintained in the custody or banking department of a foreign sub-custodian or a
Foreign Securities System, the Custodian shall not be liable for any loss,
damage, cost, expense, liability or claim resulting from nationalization,
expropriation, currency restrictions, or acts of war or terrorism, or any other
loss where the foreign sub-custodian has otherwise acted with reasonable care,
or any loss, damage, cost, expense, liability or claim resulting from the
bankruptcy, insolvency or receivership of any Foreign Sub-Custodian.

 

3.9                                                              Bank Accounts. 
The Custodian shall identify on its books as belonging to the Trust cash
(including cash denominated in foreign currencies) deposited with the
Custodian.  Where the Custodian is unable to maintain, or market practice does
not facilitate the maintenance of, cash on the books of the Custodian, a bank
account or bank accounts shall be opened and maintained outside the United
States on behalf of the Trust with a foreign sub-custodian.  All accounts
referred to in this Section shall be subject only to draft or order by the
Custodian (or, if applicable, such foreign sub-custodian) acting pursuant to the
terms of this Agreement to hold cash received by or from or for the account of
the Trust.  Cash maintained on the books of the Custodian (including its
branches, subsidiaries and affiliates), regardless of currency

 

11

--------------------------------------------------------------------------------


 

denomination, is maintained in bank accounts established under, and subject to
the laws of, The Commonwealth of Massachusetts.

 

3.10                                                        Collection of
Income.  The Custodian shall use reasonable commercial efforts to collect all
income and other payments with respect to the foreign securities held hereunder
to which the Trust shall be entitled and shall credit such income, as collected,
to the Trust.  In the event that extraordinary measures are required to collect
such income, the Trust and the Custodian shall consult as to such measures and
as to the compensation and expenses of the Custodian relating to such measures.

 

3.11                                                        Shareholder Rights. 
With respect to the foreign securities held pursuant to this Section 3, the
Custodian will use reasonable commercial efforts to facilitate the exercise of
voting and other shareholder rights, subject always to the laws, regulations and
practical constraints that may exist in the country where such securities are
issued.  The Trust acknowledges that local conditions, including lack of
regulation, onerous procedural obligations, lack of notice and other factors may
have the effect of severely limiting the ability of the Trust to exercise
shareholder rights.

 

3.12                                                        Communications
Relating to Foreign Securities.  The Custodian shall transmit promptly to the
Trust written information with respect to materials received by the Custodian
via the foreign sub-custodians from issuers of the foreign securities being held
for the account of the Trust (including, without limitation, pendency of calls
and maturities of foreign securities and expirations of rights in connection
therewith).  With respect to tender or exchange offers, the Custodian shall
transmit promptly to the Trust written information with respect to materials so
received by the Custodian from issuers of the foreign securities whose tender or
exchange is sought or from the party (or its agents) making the tender or
exchange offer.  The Custodian shall not be liable for any untimely exercise of
any tender, exchange or other right or power in connection with foreign
securities or other property of the Trust at any time held by it unless (i) the
Custodian or the respective foreign sub-custodian is in actual possession of
such foreign securities or property and (ii) the Custodian receives Proper
Instructions with regard to the exercise of any such right or power, and both
(i) and (ii) occur at least three business days prior to the date on which the
Custodian is to take action to exercise such right or power.  The Custodian
shall also transmit promptly to the Trust all written information received by
the Custodian via the foreign sub-custodians from issuers of the foreign
securities being held for the account of the Trust regarding any class action or
other litigation in connection with foreign securities or other assets issued
outside the United States and then held, or previously held, during the term of
this Agreement by the Custodian for the account of the Trust, including, but not
limited to, opt-out notices and proof-of-claim forms. For avoidance of doubt,
upon and after the effective date of any termination of this Agreement, the
Custodian shall have no responsibility to so transmit any information under this
Section 3.12

 

12

--------------------------------------------------------------------------------


 

Section 4.                         Special Sub-Custodians

 

Upon receipt of Special Instructions (as such term is defined in Section 6
hereof), the Custodian shall, on behalf of the Trust, appoint one or more banks,
trust companies or other entities designated in such Special Instructions to act
as a sub-custodian for purposes of effecting such transaction as may be
designated by the Trust in Special Instructions.  Each such designated
sub-custodian is referred to herein as a “Special Sub-Custodian.”  Each such
duly appointed Special Sub-Custodian shall be listed on Schedule B hereto, as it
may be amended from time to time by the Trust, with the acknowledgment of the
Custodian.  In connection with the appointment of any Special Sub-Custodian, and
in accordance with Special Instructions, the Custodian shall enter into a
sub-custodian agreement with the Trust and the Special Sub-Custodian in form and
substance approved by the Trust.

 

Section 5.                         Payments for Withdrawals and Sales of Shares

 

If and as may be applicable, the Custodian shall receive from the distributor or
placing agent for shares of capital stock of the Trust (“Shares”) or from the
Transfer Agent and deposit into the Trust’s such payments as are received for
Shares thereof issued or sold from time to time by the Trust.  The Custodian
will provide timely notification to the Trust and the Transfer Agent of any
receipt by it of payments for Shares of the Trust.

 

If and as may be applicable, from such funds as may be available for the
purpose, the Custodian shall, upon receipt of instructions from the Transfer
Agent, make funds available for payment to holders of Shares who have delivered
to the Transfer Agent a request for redemption or repurchase of their Shares. In
connection with the redemption or repurchase of Shares, the Custodian is
authorized upon receipt of instructions from the Transfer Agent to wire funds to
or through a commercial bank designated by the redeeming shareholders.  In
connection with the redemption or repurchase of Shares, the Custodian shall
honor checks drawn on the Custodian by a holder of Shares, which checks have
been furnished by the Trust to the holder of Shares, when presented to the
Custodian in accordance with such procedures and controls as are mutually agreed
upon from time to time between the Trust and the Custodian.

 

Section 6.                         Proper Instructions and Special Instructions

 

“Proper Instructions,” as such term is used throughout this Agreement, means a
writing signed or initialed by one or more person or persons as the Trust shall
have from time to time authorized.  Each such writing shall set forth the
specific transaction or type of transaction involved.  Oral instructions will be
considered Proper Instructions if the Custodian reasonably believes them to have
been given by a person authorized to give such instructions with respect to the
transaction involved; the Trust shall cause all oral instructions to be
confirmed in writing.  Proper Instructions may include communications effected
directly between electro-mechanical or electronic devices

 

13

--------------------------------------------------------------------------------


 

provided that the Trust and the Custodian agree to security procedures
including, but not limited to, the security procedures selected by the Trust via
the form of Funds Transfer Addendum attached hereto, the terms of which are
hereby agreed to.  For purposes of this Section, Proper Instructions shall
include instructions received by the Custodian pursuant to any three-party
agreement which requires a segregated asset account in accordance with
Section 2.9.

 

“Special Instructions,” as such term is used throughout this Agreement, means
Proper Instructions countersigned or confirmed in writing by the Chief Financial
Officer of the Manager acting on behalf of the Trust or any other person
designated in writing by the Trust, which countersignature or confirmation shall
be (a) included on the same instrument containing the Proper Instructions or on
a separate instrument clearly relating thereto and (b) delivered by hand, by
facsimile transmission, or in such other manner as the Trust and the Custodian
agree in writing.

 

Concurrently with the execution of this Agreement, and from time to time
thereafter, as appropriate, the Trust shall deliver to the Custodian, duly
certified by a duly authorized officer of the Manager acting on behalf of the
Trust, a certificate setting forth:  (i) the names, titles, signatures and scope
of authority of all persons authorized to give Proper Instructions or any other
notice, request, direction, instruction, certificate or instrument on behalf of
the Trust and (ii) the names, titles and signatures of those persons authorized
to give Special Instructions.  Such certificate may be accepted and relied upon
by the Custodian as conclusive evidence of the facts set forth therein and shall
be considered to be in full force and effect until receipt by the Custodian of a
similar certificate to the contrary.

 

Section 7.                         Evidence of Authority

 

The Custodian shall be protected in acting upon any instructions, notice,
request, consent, certificate or other instrument or paper believed by it to be
genuine and to have been properly executed by or on behalf of the Trust.   The
Custodian may receive and accept a copy of a resolution of the Board, certified
by the Secretary or an Assistant Secretary of the Manager on behalf of the
Trust, as conclusive evidence (a) of the authority of any person to act in
accordance with such resolution or (b) of any determination or of any action by
the Board as described in such resolution, and such resolution may be considered
as in full force and effect until receipt by the Custodian of written notice to
the contrary.

 

Section 8.                         Actions Permitted without Express Authority

 

The Custodian may in its discretion, without express authority from the Trust:

 

1)                                             make payments to itself or others
for minor  expenses of handling securities or other similar items relating to
its duties under this Agreement, provided that all such payments shall be
accounted for to the Trust;

 

14

--------------------------------------------------------------------------------


 

2)                                              surrender securities in
temporary form for securities in definitive form;

 

3)                                              endorse for collection, in the
name of the Trust, checks, drafts and other negotiable instruments; and

 

4)                                              in general, attend to all
non-discretionary details in connection with the sale, exchange, substitution,
purchase, transfer and other dealings with the securities and property of the
Trust except as otherwise directed by the Trust.

 

Section 9.                         Duties of Custodian with Respect to the Books
of Account and Calculation of Net Asset Value and Net Income

 

The Custodian shall cooperate with and supply necessary information to the
entity or entities appointed by the Trust to keep the books of account of the
Trust and/or compute the net asset value per Share of the outstanding Shares or,
if directed in writing to do so by the Trust, shall itself keep such books of
account and/or compute such net asset value per Share, but only on a “book
basis,” and the Custodian shall have no responsibility for determining any tax
accounting for the Trust with respect to the Trust or with respect to any
holder’s interest in the Trust.  If so directed, the Custodian shall also
calculate the net income of the Trust as may be agreed upon by the Custodian and
the Trust but likewise, only on a book basis, and shall advise the Trust of the
total amounts of such net income.  The Trust acknowledges and agrees that, with
respect to investments maintained with the Underlying Transfer Agent, the
Underlying Transfer Agent is the sole source of information on the number of
shares or interests held by it on behalf of a Trust and that the Custodian has
the right to rely on holdings information furnished by the Underlying Transfer
Agent to the Custodian in performing its duties under this Agreement, including
without limitation, the duties set forth in this Section 9 and in Section 10
hereof; provided, however, that the Custodian shall be obligated to reconcile
information as to purchases and sales of Underlying Shares contained in trade
instructions and confirmations received by the Custodian and to report promptly
any discrepancies to the Underlying Transfer Agent.  The calculations of the net
asset value per Share and the income of the Trust shall be made at such time or
times as may be agreed upon by the Custodian and the Trust.  The Trust
acknowledges that, in keeping the books of account of the Trust and/or making
the calculations described herein with respect to Trust property released and
delivered pursuant to Section 2.2(14), or purchased pursuant to
Section 2.6(7) hereof, the Custodian is authorized and instructed to rely upon
information provided to it by the Trust, the Trust’s counterparty(ies), or the
agents of either of them.

 

Section 10.                   Records

 

The Custodian shall create and maintain all records relating to its activities
and obligations under this Agreement in such manner as may be agreed to from
time to time by the Trust and the Custodian, including the agreements set forth
in that certain

 

15

--------------------------------------------------------------------------------


 

Acknowledgment of Service Provider Maintaining Books and Records of the Fund
dated as of September 17, 2009, attached hereto as Exhibit A, and shall at all
times during the regular business hours of the Custodian be open for inspection
by duly authorized officers, employees or agents of the Manager or the Trust. 
The Custodian shall, at the Trust’s request, supply the Trust with a tabulation
of securities owned by the Trust and held by the Custodian and shall, when
requested to do so by the Trust and for such compensation as shall be agreed
upon between the Trust and the Custodian, include certificate numbers in such
tabulations.  The Trust acknowledges that, in creating and maintaining the
records as set forth herein with respect to Trust property released and
delivered pursuant to Section 2.2(14), or purchased pursuant to
Section 2.6(7) hereof, the Custodian is authorized and instructed to rely upon
information provided to it by the Trust, the Trust’s counterparty(ies), or the
agents of either of them.

 

Section 11.                   Opinion of Trust’s Independent Accountant

 

The Custodian shall cooperate reasonably with the Trust’s independent
accountants.

 

Section 12.                   Compensation of Custodian

 

The Custodian shall be entitled to reasonable compensation for its services and
expenses as Custodian, as agreed upon from time to time between the Trust and
the Custodian.

 

Section 13.                   Responsibility of Custodian

 

The Custodian shall not be responsible for the title, validity or genuineness of
any property or evidence of title thereto received by it or delivered by it
pursuant to this Agreement and shall be held harmless in acting upon any notice,
request, consent, certificate or other instrument reasonably believed by it to
be genuine and to be signed by the proper party or parties, including any
futures commission merchant acting pursuant to the terms of a three-party
futures or options agreement.  The Custodian shall be held to the exercise of
reasonable care in carrying out the provisions of this Agreement, but shall be
kept indemnified by and shall be without liability to the Trust for any action
taken or omitted by it in good faith without gross negligence, including,
without limitation, acting in accordance with any Proper Instruction.  It shall
be entitled to rely on and may act upon advice of counsel (who may be counsel
for the Trust) on all matters, and shall be without liability for any action
reasonably taken or omitted pursuant to such advice.  The Custodian shall be
entitled to rely upon, and shall have no duty of inquiry with respect to, the
accuracy of any representation or warranty given to it by the Trust and shall be
without liability for any action reasonably taken or omitted by it in reliance
thereon.  The Custodian shall have no responsibility and shall be without
liability for any loss, liability, claim or expense resulting from or caused by
its reliance on any information, records, reports or other data that is or was
prepared or maintained for the Trust by any person other than the Custodian.

 

16

--------------------------------------------------------------------------------


 

Except as may arise from the Custodian’s gross negligence or willful misconduct,
the Custodian shall be without liability to the Trust for any loss, liability,
claim or expense resulting from or caused by: (i) events or circumstances beyond
the reasonable control of the Custodian or any sub-custodian or Securities
System or any agent or nominee of any of the foregoing, including, without
limitation, nationalization or expropriation, imposition of currency controls or
restrictions, the interruption, suspension or restriction of trading on or the
closure of any securities market, power or other mechanical or technological
failures or interruptions, computer viruses or communications disruptions, acts
of war or terrorism, riots, revolutions, work stoppages, natural disasters or
other similar events or acts; (ii) errors by the Trust, its investment manager
or any other third-party agent of the Trust in their respective instructions to
the Custodian, provided such instructions have been in accordance with this
Agreement; (iii) the insolvency of or acts or omissions by a Securities System;
(iv) any delay or failure of any broker, agent or intermediary, central bank or
other commercially prevalent payment or clearing system to deliver to the
Custodian’s sub-custodian or agent securities purchased or in the remittance or
payment made in connection with securities sold; (v) any delay or failure of any
company, corporation, or other body in charge or registering or transferring
securities in the name of the Custodian, the Trust, the Custodian’s
sub-custodians, nominees or agents or any consequential losses arising out of
such delay or failure to transfer such securities including non-receipt of
bonus, dividends and rights and other accretions or benefits; (vi) delays or
inability to perform its duties due to any disorder in market infrastructure
with respect to any particular security or Securities System; and (vii) any
provision of any present or future law or regulation or order of the United
States of America, or any state thereof, or any other country, or political
subdivision thereof or of any court of competent jurisdiction.

 

If the Trust requires the Custodian to take any action with respect to
securities, which action involves the payment of money or which action may, in
the opinion of the Custodian, result in the Custodian or its nominee assigned to
the Trust being liable for the payment of money or incurring liability of some
other form, the Trust, as a prerequisite to requiring the Custodian to take such
action, shall provide indemnity to the Custodian in an amount and form
satisfactory to it.

 

If the Custodian, or any of its affiliates, subsidiaries or agents, advance cash
or securities for any purpose (including but not limited to securities
settlements, foreign exchange contracts and assumed settlement), or in the event
that the Custodian or its nominee shall incur or be assessed any taxes, charges,
expenses, assessments, claims or liabilities in connection with the performance
of this Agreement, except such as may arise from its or its nominee’s gross
negligence or willful misconduct, or if the Trust fails to compensate the
Custodian pursuant to Section 12 hereof, any property at any time held for the
account of the Trust shall be security therefor and should the Trust fail to
repay the Custodian promptly, the Custodian shall be entitled to utilize
available cash and to dispose of the Trust assets to the extent necessary to
obtain reimbursement.

 

17

--------------------------------------------------------------------------------


 

In no event shall the Custodian be liable for indirect, special or consequential
damages.

 

Section 14.                   Tax Law

 

The Custodian shall have no responsibility or liability for any obligations now
or hereafter imposed on the Trust or the Custodian as custodian of the Trust by
the tax law of the United States or of any state or political subdivision
thereof. It shall be the responsibility of the Trust to notify the Custodian of
the obligations imposed on the Trust or the Custodian as custodian of the Trust
by the tax law of countries other than those mentioned in the above sentence,
including responsibility for withholding and other taxes, assessments or other
governmental charges, certifications and governmental reporting.  The sole
responsibility of the Custodian with regard to such tax law shall be to use
reasonable efforts to assist the Trust with respect to any claim for exemption
or refund under the tax law of countries for which the Trust has provided such
information.

 

Section 15.                   Representations and Warranties

 

The Trust represents and warrants to the Custodian that:

 

(a)                                 It is duly formed, validly existing in good
standing in its jurisdiction of formation and qualified to conduct its business
in every jurisdiction where its business is conducted;

 

(b)                                The execution, delivery and performance of
this Agreement, all documents and instruments to be delivered hereunder or
thereunder and all transactions contemplated hereunder or thereunder have been
duly authorized by all necessary corporate action;

 

(c)                                 The person executing this Agreement on its
behalf has been duly authorized to act on its behalf;

 

(d)                                This Agreement constitutes its legal, valid,
binding and enforceable agreement;

 

(e)                                 It has obtained all authorizations,
approvals and consents of any governmental body required in connection with this
Agreement and all transactions contemplated hereunder and such authorizations
are in full force and effect;

 

(f)                                   The execution, delivery and performance of
this Agreement and the transactions hereunder will not violate any agreement,
law, ordinance, charter, by-law, rule or regulation applicable to it or by which
it is bound or by which any of its assets are affected.  Further, the Trust
hereby acknowledges and agrees that it shall promptly notify the Custodian of
any statute, regulation, rule, or other regulatory requirement or policy
governing the Trust, and any change thereto, which may affect the Custodian’s
responsibilities under this Agreement; and

 

18

--------------------------------------------------------------------------------


 

(g)                                The aggregate interest in any class (or
similar designation, if any) of Shares held by benefit plan investors (as such
term is interpreted under The Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) shall not at any time equal or exceed 25% of the
outstanding Shares of such class (or similar designation, if any) without the
prior written consent of the Custodian and the Trust shall not, without the
prior written consent of the Custodian, permit the assets of the Trust to be
deemed assets of an employee benefit plan which is subject to ERISA.  The Trust
acknowledges and agrees that the Custodian shall not grant its consent in either
of the foregoing circumstances unless and until (i) the Trust has entered into
an amendment to this Agreement in form and substance satisfactory to the
Custodian and (ii) the Trust’s investment adviser has (x) provided the Custodian
with satisfactory evidence of its compliance with the requirements of the
aforementioned amendment to this Agreement and (y) executed and delivered to the
Custodian an Indemnification and Contribution Agreement, in form and substance
satisfactory to the Custodian. If for any reason the Trust, its investment
manager or any other third-party agent of the Trust breaches or otherwise fails
to comply with the provisions of this Section 15(g), this Agreement may be
terminated immediately and without prior notice by the Custodian.

 

Section 16.                   Effective Period, Termination and Amendment

 

This Agreement shall become effective as of its execution, shall continue in
full force and effect until terminated as hereinafter provided, may be amended
at any time by mutual agreement of the parties hereto and may be terminated by
either party by an instrument in writing delivered or mailed, postage prepaid to
the other party, such termination to take effect not sooner than sixty (60) days
after the date of such delivery or mailing; provided, however that the Trust
shall not amend or terminate this Agreement in contravention of any applicable
federal or state regulations, or any provision of the Trust’s governing
documents, and further provided, that the Trust may at any time (i) substitute
another bank or trust company for the Custodian by giving notice as described
above to the Custodian, or (ii) immediately terminate this Agreement in the
event of the appointment of a conservator or receiver for the Custodian by the
Comptroller of the Currency or upon the happening of a like event at the
direction of an appropriate regulatory agency or court of competent
jurisdiction.

 

Upon termination of the Agreement, the Trust shall pay to the Custodian such
compensation as may be due as of the date of such termination and shall likewise
reimburse the Custodian for its costs, expenses and disbursements.  The
provisions of Sections 12, 13 and 14 of this Agreement shall survive termination
of this Agreement for any reason.

 

19

--------------------------------------------------------------------------------


 

Section 17.                   Successor Custodian

 

If a successor custodian shall be appointed by the Trust, the Custodian shall,
upon termination and receipt of Proper Instructions, deliver to such successor
custodian at the office of the Custodian, duly endorsed and in the form for
transfer, all securities then held by it hereunder and shall transfer to an
account of the successor custodian all of the Trust’s securities held in a
Securities System or at an Underlying Transfer Agent.

 

If no such successor custodian shall be appointed, the Custodian shall, in like
manner, upon receipt of Proper Instructions, deliver at the office of the
Custodian and transfer such securities, funds and other properties in accordance
with such Proper Instructions.

 

In the event that no Proper Instructions designating a successor custodian or
alternative arrangements shall have been delivered to the Custodian on or before
the date when such termination shall become effective, then the Custodian shall
have the right to deliver to a bank or trust company of its own selection, all
securities, funds and other properties held by the Custodian and all instruments
held by the Custodian relative thereto and all other property held by it under
this Agreement and to transfer to an account of such successor custodian all of
the Trust’s securities held in any Securities System or at an Underlying
Transfer Agent.  Thereafter, such bank or trust company shall be the successor
of the Custodian under this Agreement.

 

In the event that securities, funds and other properties remain in the
possession of the Custodian after the date of termination hereof owing to
failure of the Trust to provide Proper Instructions as aforesaid, the Custodian
shall be entitled to fair compensation for its services during such period as
the Custodian retains possession of such securities, funds and other properties
and the provisions of this Agreement relating to the duties and obligations of
the Custodian shall remain in full force and effect.

 

Section 18.                   Anti-Money Laundering

 

The Trust acknowledges that the Custodian is required to comply with a number of
federal regulations and policies concerning matters such as the identity of its
customers and the source of funds it handles, including the Bank Secrecy Act and
the USA Patriot Act, and all regulations issued thereunder, and the regulations
issued by the U.S. Department of Treasury, Office of Foreign Asset Control
(together, the “U.S. Money Laundering and Investor Identification
Requirements”).   Accordingly, the Trust confirms that it has complied and shall
continue to comply with all applicable U.S. Money Laundering and Investor
Identity Requirements with respect to the account of the Trust, including
without limitation maintaining and effecting appropriate procedures to verify
suspicious transactions and the source of funds for settlement of transactions.

 

20

--------------------------------------------------------------------------------


 

Section 19.      General

 

Section 19.1  Massachusetts Law to Apply.  This Agreement shall be construed and
the provisions thereof interpreted under and in accordance with laws of The
Commonwealth of Massachusetts.

 

Section 19.2  Prior Contracts.  This Agreement supersedes and terminates, as of
the date hereof, all prior contracts between the Trust and the Custodian
relating to the custody of the Trust’s assets.

 

Section 19.3  Assignment.  Neither this Agreement nor any rights or obligations
hereunder may be assigned by either party, whether voluntarily, involuntarily or
by operation of law, without the prior written consent of the other, such
consent not to be unreasonably withheld, except to entities controlled by, under
common control with or controlling the assigning party, provided that such
assignee has financial capacity at least equal to that of the assignor.

 

Section 19.4  Interpretive and Additional Provisions.  In connection with the
operation of this Agreement, the Custodian and the Trust may from time to time
agree on such provisions interpretive of or in addition to the provisions of
this Agreement as may in their joint opinion be consistent with the general
tenor of this Agreement.  Any such interpretive or additional provisions shall
be in a writing signed by both parties and shall be annexed hereto, provided
that no such interpretive or additional provisions shall contravene any
applicable federal or state regulations or any provision of the Trust’s
governing documents.  No interpretive or additional provisions made as provided
in the preceding sentence shall be deemed to be an amendment of this Agreement.

 

Section 19.5  Remote Access Services Addendum.  The Custodian and the Trust
agree to be bound by the terms of the Remote Access Services Addendum attached
hereto.

 

Section 19.6  Notices.  Any notice, instruction or other instrument required to
be given hereunder may be delivered in person to the offices of the parties as
set forth herein during normal business hours or delivered prepaid registered
mail or by telex, cable or telecopy to the parties at the following addresses or
such other addresses as may be notified by any party from time to time.

 

To the
Trust:                                                                        
Nuveen Commodities Asset Management, LLC

333 W. Wacker Drive

Suite 3300

Chicago, IL  60606

Attention:  General Counsel

Facsimile:  312-917-7952

 

To the Custodian:                                               State Street
Bank and Trust Company

2 Avenue de Lafayette

Boston, MA  02111

 

21

--------------------------------------------------------------------------------


 

Attention: Jennifer A. Vaudo, Vice President

Telephone:  617-662-0197

Facsimile:  617-662-4096

 

Such notice, instruction or other instrument shall be deemed to have been served
in the case of a registered letter at the expiration of five business days after
posting, in the case of overnight courier, upon receipt, in the case of cable
twenty-four hours after dispatch and, in the case of telex or telecopy,
immediately upon dispatch and if delivered by cable, telex or telecopy outside
normal business hours it shall be deemed to have been received at the next time
after delivery when normal business hours commence.  Evidence that the notice
was properly addressed, stamped and put into the post shall be conclusive
evidence of posting.

 

Section 19.7  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts taken together shall constitute but one and the same Agreement.

 

Section 19.8  Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, unlawful or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.

 

Section 19.9  Confidentiality.  The parties hereto agree that each shall treat
confidentially all information provided by each party to the other party
regarding its business and operations.  All confidential information provided by
a party hereto shall be used by any other party hereto solely for the purpose of
rendering or receiving services pursuant to this Agreement and, except as may be
required in carrying out this Agreement, shall not be disclosed to any third
party.  The foregoing shall not be applicable to any information (i) that is
publicly available when provided or thereafter becomes publicly available, other
than through a breach of this Agreement, or that is independently derived by any
party hereto without the use of any information provided by the other party
hereto in connection with this Agreement, (ii) that is required in any legal or
regulatory proceeding, investigation, audit, examination, subpoena, civil
investigative demand or other similar process, or by operation of law or
regulation, or (iii) where the party seeking to disclose has received the prior
written consent of the party providing the information, which consent shall not
be unreasonably withheld.  Notwithstanding anything herein to the contrary, the
Custodian and its affiliates may report and use nonpublic portfolio holdings
information of its clients, including the Trust, on an aggregated basis with all
or substantially all other client information and without specific reference to
the Trust.

 

Section 19.10  Reproduction of Documents.  This Agreement and all schedules,
exhibits, addenda, attachments and amendments hereto may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process.  The parties hereto all/each agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

22

--------------------------------------------------------------------------------


 

SECTION 19.11  Regulation GG.  The Trust hereby represents and warrants that it
does not engage in an “Internet gambling business,” as such term is defined in
Section 233.2(r) of Federal Reserve Regulation GG (12 CFR 233) (“Regulation
GG”).  The Trust hereby covenants and agrees that it shall not engage in an
Internet gambling business.  In accordance with Regulation GG, the Trust is
hereby notified that “restricted transactions,” as such term is defined in
Section 233.2(y) of Regulation GG, are prohibited in any dealings with the
Custodian pursuant to this Agreement or otherwise between or among any party
hereto.

 

SECTION 19.12  DATA PRIVACY. The Custodian will implement and maintain a written
information security program that contains appropriate security measures to
safeguard the personal information of the Trust’s shareholders and employees,
directors and/or officers of the Manager that the Custodian receives, stores,
maintains, processes or otherwise accesses in connection with the provision of
services hereunder.  For these purposes, “personal information” shall mean
(i) an individual’s name (first initial and last name or first name and last
name), address or telephone number plus (a) social security number, (b) drivers
license number, (c) state identification card number, (d) debit or credit card
number, (e) financial account number or (f) personal identification number or
password that would permit access to a person’s account or (ii) any combination
of the foregoing that would allow a person to log onto or access an individual’s
account.  Notwithstanding the foregoing “personal information” shall not include
information that is lawfully obtained from publicly available information, or
from federal, state or local government records lawfully made available to the
general public.

 

Section 19.13  Shareholder Communications.  Securities and Exchange Commission
Rule 14b-2 requires banks which hold securities for the account of customers to
respond to requests by issuers of securities for the names, addresses and
holdings of beneficial owners of securities of that issuer held by the bank
unless the beneficial owner has expressly objected to disclosure of this
information.  In order to comply with the rule, the Custodian needs the Trust to
indicate whether it authorizes the Custodian to provide the Trust’s name,
address, and share position to requesting companies whose stock the Trust owns. 
If the Trust tells the Custodian “no”, the Custodian will not provide this
information to requesting companies.  If the Trust tells the Custodian “yes” or
do not check either “yes” or “no” below, the Custodian is required by the
rule to treat the Trust as consenting to disclosure of this information for all
securities owned by the Trust or any funds or accounts established by the
Trust.  For the Trust’s protection, the Rule prohibits the requesting company
from using the Trust’s name and address for any purpose other than corporate
communications.  Please indicate below whether the Trust consents or objects by
checking one of the alternatives below.

 

YES o       The Custodian is authorized to release the Trust’s name, address,
and share positions.

 

NO  x      The Custodian is not authorized to release the Trust’s name, address,
and share positions.

 

23

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this instrument to be
executed in its name and behalf by its duly authorized representative and its
seal to be hereunder affixed as of the date first above-written.

 

 

NUVEEN DIVERSIFIED COMMODITY FUND

 

 

By: Nuveen Commodities Asset Management, LLC, its manager

 

 

 

 

By:

/s/ Gifford R. Zimmerman

 

Name: Gifford R. Zimmerman

 

Title: Chief Administrative Officer

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

By:

/s/ Michael F. Rogers

 

Name: Michael F. Rogers

 

Title:  Executive Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

to

CUSTODIAN AGREEMENT

 

SPECIAL SUB-CUSTODIANS

 

None

 

B-1

--------------------------------------------------------------------------------

 